In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
             ___________________________
                  No. 02-21-00296-CV
             ___________________________

CEDRIC WINGFIELD AND ALL OTHER OCCUPANTS, Appellants

                             V.

          CANDLETREE APARTMENTS, Appellee


         On Appeal from County Court at Law No. 1
                  Tarrant County, Texas
              Trial Court No. 2021-004833-1


           Before Bassel, Womack, and Wallach, JJ.
             Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On January 31, 2022, we notified Appellants that their brief had not been filed

as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, Appellants filed

with the court an appellants’ brief and an accompanying motion reasonably explaining

the brief’s untimely filing and why an extension was needed. See Tex. R. App. P.

10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because Appellants have failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: March 3, 2022




                                            2